Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Edward Marcano seeks to appeal the district court’s order dismissing his 28 U.S.C. § 2264 (2012) petition without prejudice for failure to pay the filing fee or to move for leave to proceed in forma pauper-is. In his notice of appeal, Marcano provided evidence that he did submit the requisite filing fee. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 64(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 645-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Marcano seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2016); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we deny leave to proceed in forma pauperis, dismiss the appeal for lack of jurisdiction, and remand the case to the district court with instructions to give Marcano an opportunity to reinstate his case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED AND REMANDED